DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 12-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brownlee (US 3,330,550) in view of Whiteside (US 5,142,764).  Note that the material worked upon does not limit the structure of the claimed apparatus MPEP 2115.
	With respect to claims 1 and 12, Brownlee teaches  a tooling for holding a pair of preformed parts to be friction-welded together (intended use) to form a generally hollow structure having at least one internal stiffener section, the tooling comprising: at least one anvil (12, 12’) extending in the extension direction, the anvil adapted for being inserted inside the pair of preformed parts laterally adjacent the internal stiffener section/installed laterally on either side (broadest reasonable interpretation) of the internal stiffener section (figures 1-3; and column 2, line 64-column 4, line 31); and a reversible clamp/two reversible clamps (24, 30, 30’) installed 
	With respect to claim 1, Brownlee does not teach a framework (10, 75) with shape-holder members (72), wherein a framework positioned along outer surfaces of the preformed parts, the framework having two generally rectangular frames formed of a pair of length members extending in an extension direction, the two frames movable with respect to each other to be joined together in an assembled position on both outer surfaces of the preformed parts and extending in the general plane in which the hollow structure extends the framework including shape-holder members which are shaped to correspond and contact an outer surface of the preformed parts (figures; and column 2, line 35-column 3, line 44).
	At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the framework of Whiteside with the apparatus of Brownlee in order to maintain the components in the desired location during bonding.
	With respect to claims 2 and 13, Brownlee teaches wherein the reversible clamp inflates to apply the clamping force section (figures 1-3; and column 2, line 64-column 4, line 31). 
With respect to claims 3 and 14, Brownlee teaches wherein the reversible clamp is deflated while installed in the framework inside the hollow structure, and the reversible clamp inflates to apply the clamping force (figures 1-3; and column 2, line 64-column 4, line 31).  Note that the clamps of Brownlee are intrinsically capable of being deflated.
With respect to claim 4, Brownlee teaches wherein the reversible clamp includes at least one inflatable bladder (figures 1-3; and column 2, line 64-column 4, line 31). 

With respect to claims 6 and 15, Brownlee teaches wherein the reversible clamp includes at two inflatable bladders for being placed laterally on either side of the internal stiffener section (figures 1-3; and column 2, line 64-column 4, line 31).
With respect to claim 7, Brownlee teaches wherein the at least one anvil includes two anvils for being placed laterally on either side (broadest reasonable interpretation) of the internal stiffener section and each anvil opposing the clamping force of one of the two inflatable bladders (figures 1-3; and column 2, line 64-column 4, line 31). 
With respect to claim 8, Brownlee teaches wherein the at least one anvil and the reversible clamp are adapted to be positioned adjacent an inside surface of the preformed parts opposite the outer surfaces (figures 1-3; and column 2, line 64-column 4, line 31).
With respect to claim 9, the welding path does not structurally limit the claimed tooling.
With respect to claim 16, Brownlee teaches wherein each reversible clamp applies a clamping thrust in at least two directions such that thrust is applied in a lateral direction and each reversible clamp applies thrust in a second direction along an inside surface of each of the pair of preformed parts to oppose force applied to the outer surface of the set of preformed parts by the shape-holder members (figures 1-3; and column 2, line 64-column 4, line 31). 

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brownlee and Whiteside as applied to claim 1 above, and further in view of Rhodes (US 6,003,756).
With respect to claims 10-11, Brownlee and Whiteside do not teach wherein the shape-holder members include backing thrust members that are individually mounted on the 
However, Rhodes teaches wherein the shape-holder members include backing thrust members that are individually mounted on the framework with position-adjustment means to oppose thrust applied by the reversible clamp (figures 5-6; and column 6, line 61-column 8, line 25); and wherein the backing thrust members are distributed mounted on length members extending in an extension direction of the framework (figures 5-6; and column 6, line 61-column 8, line 25).
At the time of the invention it would have been obvious to one of ordinary skill in the art to use the thrust members of Rhodes on the collective apparatus of Brownlee and Whiteside in order to provide individual clamping pressures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735